Citation Nr: 1616008	
Decision Date: 04/20/16    Archive Date: 04/26/16

DOCKET NO.  12-10 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for plantar fasciitis of the left foot.

2.  Entitlement to an initial increased rating in excess of 10 percent for mild facet osteoarthritis with mild foramen stenosis and bulging of disc L3-4 (lumbar spine disability).



REPRESENTATION

Appellant represented by:     Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Krunic, Associate Counsel

INTRODUCTION

The Veteran served in the United States Air Force Reserve, which included periods of active duty from February 2002 to June 2002 and from February 2009 to October 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  In that decision, the RO granted service connection for mild facet osteoarthritis with mild foramen stenosis and bulging of disc L3-4 and assigned a 10 percent evaluation effective from October 1, 2006.  The RO also denied the claim for service connection for bilateral plantar fasciitis.  Jurisdiction was subsequently transferred to the RO in St. Petersburg, Florida.

In December 2013, the Board remanded the case for further development.  The case has since been returned to the Board for appellate review.

In a March 2014 rating decision, the Appeals Management Center (AMC) granted service connection for plantar fasciitis of the right foot and assigned a 10 percent evaluation effective from October 20, 2009.  The Veteran has not challenged any aspect of that decision.  Therefore, the issue is no longer on appeal, and no further consideration is required. 

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS) and Virtual VA.  

The issue of entitlement to a higher initial rating for mild facet osteoarthritis with mild foramen stenosis and bulging of disc L3-4 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The Veteran has not been shown to have plantar fasciitis of the left foot at any point during the appeal period.


CONCLUSION OF LAW

Plantar fasciitis of the left foot was not incurred in active service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a)  and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

In this case, the AOJ provided the Veteran with notice in April 2007, prior to the initial decision on the claim in May 2009.  The letter informed the Veteran of the information and evidence needed to substantiate her claim for service connection and notified her of the division of responsibilities in obtaining such evidence.  The letter also explained how disability ratings and effective dates are determined. Therefore, the duty to notify has been met.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's available post-service medical records are of record and were reviewed by both the AOJ and the Board in connection with her claim.  The Veteran has not made the AOJ or the Board aware of any other evidence relevant to this appeal that needs to be obtained. 

The Board does acknowledge that the Veteran's complete service treatment records are unavailable.  However, the record does include pertinent service treatment records, such as a November 2001 enlistment examination and an April 2002 line of duty determination.  The AOJ complied with the required procedures to obtain the Veteran's service treatment records, but received negative responses from record custodians.  The AOJ also notified the Veteran in March 2008 that some of her service treatment records for the entire period of service from February 2002 to June 2002 were unavailable and asked her to submit a copy of any records that she had in her possession.  

Moreover, as will be discussed below, this claim is being denied on the basis that there is no current disability.  Thus, any missing service treatment records would not have a bearing on the outcome, as they would not establish a current disability during the appeal period.  Thus, there is no prejudice in the proceeding in the adjudication of the claim.

The Veteran was also afforded VA examinations in May 2012 and May 2014 in connection with her claim.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case were adequate, as they were predicated on a review of the claims file and all pertinent evidence of record, including the Veteran's own reported medical history and subjective complaints, as well as on a physical examination.  The VA examiners also reported all findings needed to determine whether the Veteran has a left foot disorder.   Thus, there is adequate medical evidence of record to make a determination in this case.   Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

With regard to the December 2013 remand, the Board finds that the Appeals Management Center (AMC) substantially complied with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Specifically, pursuant to the remand, the Veteran was afforded a VA examination in May 2014.  Thus, there was compliance with the December 2013 remand.

For these reasons, the Board concludes that VA has fulfilled the duty to assist in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this issue. 


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran's available service treatment records reveal that, during the November 2001 enlistment examination, she reported having foot pain.  However, the corresponding examination found that the Veteran's feet were normal.  The Veteran explained during that examination that she had swollen feet during pregnancy.  

A line of duty determination shows that, in April 2002, the Veteran had an acute onset of left heel discomfort for the past four to five months with a provisional diagnosis of Achilles tendonitis.  A subsequent evaluation indicated possible plantar fasciitis, and it was noted that the onset was related to the Veteran's physical conditioning.  The Veteran was wearing plantar inserts.  

The available service treatment records from the Veteran's subsequent periods of active duty do not reflect complaints, treatment, or diagnosis related to her left foot. 

Notably, the post-service medical records reveal no left foot complaints.  In fact, in an April 2010 record from D.W. D.P.M. (initials used to protect privacy), it was noted that the Veteran reported that she had no heel pain in her left foot and that the left heel pain was one hundred percent better.   The private medical records pertain to the treatment of the Veteran's service-connected right foot plantar fasciitis. 

During the May 2012 VA examination, the Veteran's left foot examination was normal, and the examiner did not diagnose any left foot disorder.  The VA examiner opined that the Veteran's left foot disability was less likely as not aggravated beyond its natural progression during active duty service between February 2002 and June 2002 because the current examination of the Veteran's left foot was normal.  

During the May 2014 VA examination, the Veteran denied having any problems with her left foot.  In fact, she did not remember any problems with her left foot and claimed that she only had plantar fasciitis of the right foot.  She specifically denied having bilateral plantar fasciitis.  Moreover, the examiner noted that any previous problems had resolved, and an examination of the left foot was normal.  No diagnosis was rendered.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.

Because the evidence shows that the Veteran has not had left foot plantar fasciitis during the pendency of the appeal, the Board concludes that service connection is not warranted, and no discussion of the remaining elements is necessary.  See Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006) (the absence of any one element will result in denial of service connection). 

As the weight of the evidence is against the Veteran's claim for service connection for plantar fasciitis of the left foot, the benefit-of-the-doubt rule does not apply, and the claim is denied.  


ORDER

Entitlement to service connection for plantar fasciitis of the left foot is denied.



REMAND

With regard to the issue of entitlement to an increased rating for a lumbar spine disability, the December 2013 remand directed that the AOJ, in pertinent part, afford the Veteran an additional VA examination and issue a supplemental statement of the case (SSOC) based on additional evidence received.  The Veteran was afforded a VA spine examination in February 2014; however, the Board observes that an SSOC was never issued for this particular claim.  Indeed, the June 2014 SSOC only addressed the issue of entitlement to service connection for plantar fasciitis of the left foot.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order).  

In addition, the Board notes that the Veteran had requested that VA obtain certain private treatment records pertaining to her lumbar spine disability.  She submitted two separate authorization forms dated in January 2014, which have since expired.  It does not appear that the AOJ acted on these requests.  She also indicated that she was attending physical therapy at MacDill Air Force Base in Tampa, Florida.  Therefore, the AOJ should attempt to obtain any outstanding medical records pertaining to this issue.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who provided treatment for her lumbar spine disability. After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

It is noted that the January 2014 authorization forms (VA Form 21-4142) for A.P.S.M. and F.S.P.M.I. (initials used to protect privacy) have expired.  The Veteran will need to provide updated authorization forms if she would like VA to attempt to obtain any additional private treatment records for her lumbar spine disability.

The AOJ should also obtain any outstanding, relevant VA medical records.

2.  After completing the above action, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraph.
 
3.  The case should then be reviewed by the AOJ on the basis of additional evidence, to include the February 2014 VA examination.   If the benefits sought are not granted, the Veteran and her representative should be furnished an SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


